Case 3:18-Cr-30051-I\/|GI\/| Document 23 Filed 11/07/18 Page 1 of 1

UNITED STATES DISTRICT COURT
DlSTRlCT OF MASSACHUSETTS

UNITED STATES OF AMERICA
v. Criminal No. 18-cr-30051-MGM
(l) GREGG A. BlGDA and

(2) S'l`EVEN M. VlGNEAULT,
Defendants.

)
)
)
)
)
)
)
ORDER OF EXCLUDABLE DELAY
November Z , 2018
The government has made a motion for an order of excludable delay, and the defendants
assented through counsel at their arraignments on October 31, 2018 to the government’s motion.
The Court finds that the time from October 31, 2018 until .lanuary 24, 2019, is excludable
from the calculation ofthe time within which the trial must begin pursuant to the Speedy Trial Act.
The Court finds that the ends ofjustice served by granting a continuance to .lanuary 24,
2019, and excluding this time from the calculation of the time within which the trial must begin
outweigh the best interests of the public and the defendant in a speedy trial pursuant to 18 U.S.C.
§ 3 l61(h)(7)(A) and Local Rule 1 12.2. The exclusion will serve the ends ofjustice because it will

allow defense counsel and the defendants time to review automatic discovery produced by the

government and formulate any discovery requests.

WUL/¢q 1
Katherine A. Robertson
United States Magistrate Judge

